       Case 2:20-cv-01580-JAM-CKD Document 5 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9

10   TARA STEINER, an Individual,         )   Case No. 2:20-CV-01580 JAM-CKD
                                          )
11                      Plaintiff,        )
                                          )
12        v.                              )
                                          )
13   THE UNITED STATES OF AMERICA;        )
     UNITED STATES POSTAL SERVICE, an     )   RELATED CASE ORDER
14   Independent Agency of the United     )
     States of America Federal            )
15   Government; ANITA CHRISTINA          )
     TATUM, an Individual; and Does 1     )
16   through 100, Inclusive,              )
                                          )
17                     Defendants.        )
     JOHN STEINER, an Individual,         )   Case No. 2:20-CV-01581 WBS-KJN
18                                        )
                        Plaintiff,        )
19                                        )
          v.                              )
20                                        )
     THE UNITED STATES OF AMERICA;        )
21   UNITED STATES POSTAL SERVICE, an     )
     Independent Agency of the United     )
22   States of America Federal            )
     Government; ANITA CHRISTINA          )
23   TATUM, an Individual; and Does 1     )
     through 100, Inclusive,              )
24                                        )
                        Defendants.       )
25                                        )
26        Examination of the above-entitled actions reveals that these
27   actions are related within the meaning of Local Rule 123 (E.D. Cal.
28   2005).    Accordingly, the assignment of the matters to the same


                                         1
       Case 2:20-cv-01580-JAM-CKD Document 5 Filed 09/24/20 Page 2 of 2

 1   judge and magistrate judge is likely to affect a substantial

 2   savings of judicial effort and is also likely to be convenient for

 3   the parties.

 4        The parties should be aware that relating the cases under

 5   Local Rule 123 merely has the result that these actions are

 6   assigned to the same judge and magistrate judge; no consolidation

 7   of the actions is effected.     Under the regular practice of this

 8   court, related cases are generally assigned to the judge and

 9   magistrate judge to whom the first filed action was assigned.

10        IT IS THEREFORE ORDERED that the action denominated

11   2:20-CV-01581 WBS-KJN be reassigned to Judge John A. Mendez and

12   Magistrate Judge Carolyn K. Delaney for all further proceedings,

13   and any dates currently set in this reassigned case only are hereby

14   VACATED.   Henceforth, the caption on documents filed in the

15   reassigned cases shall be shown as 2:20-CV-01581 JAM-CKD.

16        IT IS FURTHER ORDERED that the Clerk of the Court make

17   appropriate adjustment in the assignment of criminal cases to

18   compensate for this reassignment.

19        IT IS SO ORDERED.

20   Dated:   September 23, 2020

21                                           /s/ John A. Mendez_____________

22                                           U. S. District Court Judge

23

24

25

26

27

28


                                         2
